Van Dusen, J.,
concurring. — At the hearing I did not look much further than the language of the Act of April 7, 1826, P. L. 146, which was the statute in force in 1873 when this deed was made. That act taxed “all estates . . . transferred by deed . . . intended to take effect in possession or enjoyment after the death of the grantor.” This apparently lays a tax on the transfer by deed of title to an estate which is to take effect in possession or enjoyment after the death of the grantor, whether the grantor retains any benefit or not, and whether anything passes from him at death or not. This view is supported by the reasoning of the opinions in Reish v. Com., 106 Pa. 521, and Seibert’s Appeal, 110 Pa. 329, and it seemed to me at the time to be the ground of decision in Houston’s Estate, 276 Pa. 330.
In the Reish case it was expressly held that the words in the statute omitted from the above quotation, “passing from any person who may die seized or possessed of such estate,” applied only to estates passing by will or descent and not by deed. In the Seibert case the grantor retained nothing for himself.
Other cases, however, take what seems to me to be a radically different view. In Lines’s Estate, 155 Pa. 378, the grantor retained a life estate and a power of revocation, and, in upholding the tax, the court said: “. . . In any proper sense of the term, the securities were the personal property of Mr. Lines. They were his to enjoy during his lifetime, and his to dispose of, in any manner he saw fit, at any time prior to his decease. . . . The manifest purpose of our collateral inheritance tax law is to subject property, limited by deed in the manner stated in the statute, to taxation, because it is still substantially the property of the grantor, and does not actually pass, nor is it intended to pass, to the collateral beneficiaries until his death, and, hence, it is essentially similar in that respect to a devolution of property by testacy or intestacy, upon the death of the owner.”
The same view is taken in Du Bois’s Appeal, 121 Pa. 368. It is also the ground of decision in Hartley’s Estate, 8 D. & C. 164, in which I wrote the opinion, and in Dolan’s Estate, 279 Pa. 582, where it was held that the retention of a power of revocation by the grantor, without any benefit to himself, did not leave something in him which passed from him at his death, and, therefore, there was no tax. And, finally, in Spangler’s Estate, 281 Pa. 122, *498the Supreme Court expressly adopted this view, and quoted with approval, as above, from Lines’s Estate. The question in the Spangler case was whether the provision under discussion, as it appears in the Act of June 20, 1919, P. L. 521, was covered by the title of that act, which refers only to estates “passing from a decedent at the time of his death,” and it was held that the title was sufficient, because the settled interpretation given to the language under discussion was that the tax was imposed on something which in substance passed from the decedent.
The true criterion, therefore, is that expressed in the foregoing quotation from Lines’s Estate, and the Reish and Seibert cases, and even the statute itself, are not safe guides. In the present case there is no power of revocation, and the life estate to the grantor is subject to a prior life estate, so that it cannot be said that the property remained his. In Houston’s Estate there was no power of revocation, and no such dominion by the grantor as this view requires. Nothing, therefore, passed at death; and tax as of the date of the deed was conceded by the taxpayer (2 D. & C. 334), probably with the words of the statute before him.